                                                         Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 1 of 19



                                                   1   VENABLE LLP
                                                        Angel A. Garganta (163957)
                                                   2      agarganta@venable.com
                                                        Jessica L. Grant (178138)
                                                   3      jgrant@venable.com
                                                        Amit Rana (291912)
                                                   4      arana@venable.com
                                                        Yuhan Chi (324072)
                                                   5      achi@venable.com
                                                        101 California Street, Suite 3800
                                                   6    San Francisco, CA 94111
                                                        Telephone: (415) 653-3750
                                                   7   Facsimile:     (415) 653-3755

                                                   8   Attorneys for Defendant
                                                       PREMIER NUTRITION CORPORATION
                                                   9   f/k/a JOINT JUICE, INC.

                                                  10                               UNITED STATES DISTRICT COURT

                                                  11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                  12
                                                       VINCENT D. MULLINS, individually and on      Lead Case No. 3:13-cv-01271-RS
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   behalf of all others similarly situated,
                   SAN FRANCISCO, CA 94111




                                                                                                    Related to:
VENABLE LLP




                                                  14                         Plaintiff,             3:16-cv-06685-RS (Caiazzo-FL)
                         415-653-3750




                                                                                                    3:16-cv-06703-RS (Lux-CT)
                                                  15          v.                                    3:16-cv-06704-RS (Ravinsky-PA)
                                                                                                    3:16-cv-06708-RS (Sandoval-NM)
                                                  16   PREMIER NUTRITION CORPORATION f/k/a          3:16-cv-06721-RS (Dent-IL)
                                                       JOINT JUICE, INC.,                           3:16-cv-07078-RS (Simmons-MI)
                                                  17                                                3:16-cv-07090-RS (Spencer-MD)
                                                                             Defendant.             3:16-cv-06980-RS (Fishon-NY)
                                                  18                                                3:17-cv-00054-RS (Schupp-MA)
                                                       [THIS DOCUMENT APPLIES TO ALL                3:19-cv-00875-RS (Bland-CA)
                                                  19   RELATED ACTIONS]
                                                                                                    DEFENDANT’S REPLY IN SUPPORT
                                                  20                                                OF MOTION FOR JUDGMENT ON
                                                                                                    THE PLEADINGS
                                                  21
                                                                                                    CLASS ACTION
                                                  22
                                                                                                    Date:             August 22, 2019
                                                  23                                                Time:             1:30 p.m.
                                                                                                    District Judge:   Hon. Richard Seeborg
                                                  24                                                Courtroom:        3, 17th Floor, SF

                                                  25

                                                  26

                                                  27

                                                  28

                                                                   DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                             Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 2 of 19



                                                   1

                                                   2                                                      TABLE OF CONTENTS
                                                                                                                                                                                                  Page
                                                   3
                                                       I.        INTRODUCTION ...............................................................................................................1
                                                   4
                                                       II.       ARGUMENT .......................................................................................................................3
                                                   5
                                                                           The Challenged Claims are Structure/Function Claims...........................................3
                                                   6
                                                                           1.         Courts Routinely Determine Whether Challenged Statements Are
                                                   7                                  Structure/Function Claims as a Matter of Law, and This Court Should as
                                                                                      Well ..............................................................................................................3
                                                   8
                                                                           2.         Plaintiffs Misapply the “Intended Use” Standard ........................................5
                                                   9
                                                                           Plaintiffs’ Claims Are Preempted ..........................................................................11
                                                  10
                                                       III.      CONCLUSION ..................................................................................................................14
                                                  11

                                                  12
              101 CALIFORNIA STREET, SUITE 3800




                                                  13
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415-653-3750




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                                              i
                                                                     DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                          Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 3 of 19



                                                   1                                               TABLE OF AUTHORITIES
                                                   2                                                                                                                           Page(s)
                                                   3   Cases
                                                   4
                                                       Allergan, Inc. v. Athena Costmetics, Inc.,
                                                   5       2012 U.S. Dist. LEXIS 200296 (C.D. Cal. Dec 20, 2012) ......................................................... 9

                                                   6   Capital Partners Int’l Ventures, Inc. v. Danzas Corp.,
                                                          309 F. Supp. 2d 1138 (N.D. Cal. 2004) ...................................................................................... 7
                                                   7
                                                       Dachauer v. NBTY, Inc.,
                                                   8      913 F.3d 844 (9th Cir. 2019) .............................................................................................passim
                                                   9   Farar v. Bayer AG,
                                                  10      2019 U.S. Dist. LEXIS 117600 (N.D. Cal. Feb 5, 2019) ........................................................... 1

                                                  11   Franz v. Beiersdorf, Inc.,
                                                          2019 U.S. Dist. LEXIS 85684 (S.D. Cal. May 20, 2019) ....................................................... 4, 5
                                                  12
                                                       Gallagher v. Bayer AG,
              101 CALIFORNIA STREET, SUITE 3800




                                                  13      14-cv-04601-WHO, 2015 WL 1056480 (N.D. Cal. Mar. 10, 2015) .............................. 3, 4, 6, 7
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415-653-3750




                                                       Gallagher v. Bayer AG,
                                                          14-cv-04601-WHO, 2015 WL 4932292 (N.D. Cal. Aug. 18, 2015) .................................passim
                                                  15

                                                  16   Hadley v. Kellogg Sales Co.,
                                                          243 F. Supp. 3d 1074 (N.D. Cal. 2017) .................................................................................. 4, 5
                                                  17
                                                       Hazlin v. Botanical Labs, Inc.,
                                                  18      2012 U.S. Dist. LEXIS 143663 (S.D. Cal. Aug 8, 2013) ......................................................... 11
                                                  19   Hughes v. Ester C. Co.,
                                                          99 F. Supp. 3d 278 (E.D.N.Y. March 27, 2015) ......................................................................... 9
                                                  20

                                                  21   Knoles v. Teva Pharmaceuticals USA, Inc.,
                                                          17-cv-06580-BLF, 2019 WL 295258 (N.D. Cal. Jan. 23, 2019) ................................................ 7
                                                  22
                                                       Korolshteyn v. Costco Wholesale Corp.,
                                                  23      2019 WL 2617043, at *1 (S.D. Cal. June. 25, 2019) ................................................................ 12

                                                  24   Kroessler v. CVS Health Co.,
                                                          2019 WL 2164054 (S.D. Cal. May 16, 2019)....................................................................passim
                                                  25
                                                       Min Shook Shin v. Umeken,
                                                  26
                                                          __Fed. App’x __, 2019 WL 2338467 (9th Cir. June 3, 2019) ................................................ 3, 5
                                                  27
                                                       Min Shook Shin v. Umeken, U.S.A.,
                                                  28      2017 U.S. Dist. LEXIS 222372 (C.D. Cal June 1, 2017) ........................................................... 3
                                                                                                   ii
                                                                    DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                          Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 4 of 19



                                                   1   Trujillo v. Walgreens Co.,
                                                          2013 U.S. Dist. LEXIS 112404 (N.D. Ill. Aug 9, 2013)............................................................. 4
                                                   2
                                                       U.S. v. Undetermined Quantities of Bottles,
                                                   3
                                                          22 F.3d 235 (10th Cir. 1994) ...................................................................................................... 9
                                                   4
                                                       United States v. Kasz Enters.,
                                                   5      855 F.Supp. 534 (D.R.I. 1994).................................................................................................... 8

                                                   6   United States v. Storage Spaces Designated Nos “8” and “49”,
                                                          777 F.2d. 1363 (9th Cir. 1985) ................................................................................................ 8, 9
                                                   7
                                                       Vasic v. Paten Health, LLC,
                                                   8      2014 U.S. Dist. LEXIS 33181 (S.D. Cal. March 10, 2014)...................................................... 11
                                                   9
                                                       Statutes
                                                  10
                                                       21 U.S.C. § 321(g)(1) ....................................................................................................................... 4
                                                  11
                                                       Other Authorities
                                                  12
              101 CALIFORNIA STREET, SUITE 3800




                                                       21 C.F.R. 101.93(g) .......................................................................................................................... 2
                   SAN FRANCISCO, CA 94111




                                                  13
VENABLE LLP




                                                       21 C.F.R. § 101.14 ............................................................................................................................ 5
                         415-653-3750




                                                  14
                                                       21 C.F.R. § 201.128 .......................................................................................................................... 5
                                                  15
                                                       Regulations on Statements Made for Dietary Supplements Concerning the Effect
                                                  16
                                                          of the Product on the Structure or Function of the Body, 65 Fed. Reg. 1000-01
                                                  17      (Jan. 6, 2000)......................................................................................................................passim

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                     iii
                                                                        DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                            Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 5 of 19



                                                   1            Defendant Premier Nutrition Corporation respectfully submits this Reply in support of its

                                                   2   Motion for Judgment on the Pleadings.

                                                   3   I.       INTRODUCTION

                                                   4            Plaintiffs have failed to show why their cases are not preempted under Dachauer. The

                                                   5   Opposition does not contest that Plaintiffs’ theory of the case is that Joint Juice does not relieve

                                                   6   “joint pain” and other symptoms of arthritis. Nor does it actually refute that Premier’s

                                                   7   structure/function claims for Joint Juice do not imply treatment or prevention of joint pain or any

                                                   8   symptom of arthritis. Contrary to Plaintiffs’ claim, this Court did not consider this issue in

                                                   9   Mullins. It “matters very much” now because Dachauer (decided earlier this year) held that

                                                  10   precisely the type of mismatch between claims and proof presented in these cases requires

                                                  11   dismissal. Dachauer v. NBTY, Inc., 913 F.3d 844, 848 (9th Cir. 2019). Under Dachauer,

                                                  12   Plaintiffs cannot try to prove that Joint Juice’s claims are false or misleading by citing to evidence
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   they contend shows that the product does not treat/prevent diseases (e.g., joint pain or arthritis).
                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14   Yet that is exactly what they are attempting to do. Under Ninth Circuit authority, and the facts
                         415-653-3750




                                                  15   alleged in these cases, dismissal is required for several reasons.

                                                  16            First, the Opposition incorrectly claims that this Court cannot determine, as a matter of

                                                  17   law, whether the challenged claims are permissible structure/function claims. However, courts,

                                                  18   including the Ninth Circuit, routinely rely on applicable FDA regulations and guidance to

                                                  19   determine, as a matter of law, whether challenged claims are structure/function claims. As Judge

                                                  20   Orrick recently explained in a similar case, “[t]he jury is not required to determine the type of

                                                  21   claims plaintiffs are making; that is the province of the Court.” Farar v. Bayer AG, 2019 U.S.

                                                  22   Dist. LEXIS 117600, *3 (N.D. Cal. Feb 5, 2019). To the extent the Court may have found that

                                                  23   there were issues of fact in Mullins, it did so without the benefit of Dachauer’s interpretation of

                                                  24   governing regulations and guidance and without the benefit of other district courts that have

                                                  25   dismissed similar cases based on Dachauer. Prior to Dachauer, it was not at all clear that FDA

                                                  26   regulations and guidance preempted Plaintiffs’ claims. But it is now, as shown in Premier’s

                                                  27   Motion.

                                                  28
                                                                                                          1
                                                                  DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 6 of 19



                                                   1             Second, the Opposition relies on law and regulations pertaining to everything from

                                                   2   cocaine to cereal in an effort to avoid what courts and the FDA have specifically said about

                                                   3   dietary supplements in this context, and to argue (wrongly) that Joint Juice makes “disease”

                                                   4   claims. As the FDA has explained, the “DSHEA, generally, and section 403(r)(6) of the Act,

                                                   5   specifically, apply only to dietary supplements for human consumption and were enacted to

                                                   6   provide a unique regulatory regime for these products. Thus, this rule is neither intended to apply

                                                   7   to products other than dietary supplements for human consumption nor to interpret other

                                                   8   provisions of the act.”1 Accordingly, the Opposition’s reliance on inapposite law and regulations

                                                   9   does not change the fact that the regulatory regime enacted specifically for dietary supplements

                                                  10   confirms that the challenged statements are structure/function claims. And in any event, Plaintiffs

                                                  11   have disclaimed their disease claim theories by stating unambiguously, that they “do[] not allege

                                                  12   violations of federal regulatory provisions, including regulations prohibiting the making of
              101 CALIFORNIA STREET, SUITE 3800




                                                       ‘disease claims,’ as those claims are defined by 21 C.F.R. 101.93(g).”2
                   SAN FRANCISCO, CA 94111




                                                  13
VENABLE LLP

                         415-653-3750




                                                  14             Plaintiffs also submit hundreds of pages of extraneous evidence that is neither appropriate

                                                  15   for consideration on a motion for judgment on the pleadings nor probative of their misapplied

                                                  16   “intended use” argument. Moreover, Plaintiffs’ improper evidence relates to internal marketing

                                                  17   strategies that no consumer ever saw and could not support any implied disease claim that

                                                  18   supposedly “misled” or “deceived” anyone.

                                                  19             Finally, the Opposition misrepresents Premier’s preemption argument to contend that

                                                  20   controlling Ninth Circuit authority does not apply. (See Plaintiffs’ Opposition at 18.) Contrary to

                                                  21   the Opposition, Premier does not suggest that a structure/function claim can never be challenged

                                                  22   under state consumer protection statutes. However, where, as here, Plaintiffs attempt to rely on

                                                  23   disease claim level proof to show that structure/function claims are false or misleading, that

                                                  24   constitutes precisely the type of claim that Dachauer instructs is preempted. See Dachauer, 913

                                                  25

                                                  26   1
                                                         See Regulations on Statements Made for Dietary Supplements Concerning the Effect of the Product on
                                                       the Structure or Function of the Body, 65 Fed. Reg. 1000-01 (Jan. 6, 2000) (the “FDA Final Rule”)
                                                  27   (emphasis added).
                                                       2
                                                  28       See Declaration of Angel A. Garganta (“Garganta Decl.”) Exs. 1-9.
                                                                                                  2
                                                                     DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                         Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 7 of 19



                                                   1   F.3d at 848. Because Plaintiffs have failed to establish that Dachauer does not apply to their

                                                   2   cases, their claims are preempted and should be dismissed.

                                                   3   II.    ARGUMENT

                                                   4                  The Challenged Claims are Structure/Function Claims

                                                   5          The Opposition wrongly contends that the Court cannot determine whether the challenged

                                                   6   claims are structure/function or disease claims on the pleadings. Plaintiffs also invite the Court to

                                                   7   ignore FDA regulations and guidance that apply specifically to dietary supplements, and instead

                                                   8   consider inapposite law and inapplicable regulations. Neither argument has any merit.

                                                   9                  1.      Courts Routinely Determine Whether Challenged Statements Are
                                                                              Structure/Function Claims as a Matter of Law, and This Court Should
                                                  10                          as Well
                                                  11          The Opposition asserts, without authority, that whether labeling or advertising statements

                                                  12   constitute implied disease claims is a question of fact. (Opp. At 7.) That is wrong. Ninth Circuit
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   authority (and even the cases cited by Plaintiffs) confirm that courts routinely rely on FDA
VENABLE LLP

                         415-653-3750




                                                  14   regulations regarding dietary supplements to determine that labeling and advertising statements

                                                  15   are structure/function claims, as a matter of law.

                                                  16          In Min Shook Shin v. Umeken, U.S.A., for example, plaintiffs challenged the labelling of a

                                                  17   dietary supplement. 2017 U.S. Dist. LEXIS 222372 (C.D. Cal June 1, 2017). In granting

                                                  18   defendant’s motion to dismiss, the court explained that the FDA has issued specific regulations

                                                  19   regarding statements made on dietary supplements and held, as a matter of law, that the “claims

                                                  20   about [the products] are not disease claims. Rather they are permissible structure/function

                                                  21   claims.” Id. at *16 (citing FDA Final Rule). On appeal, the Ninth Circuit affirmed and held, as a

                                                  22   matter of law, “[t]he skin health-related statements concerning [the products] are not ‘disease’

                                                  23   claims but permissible ‘structure/function’ statements” and relied on the specific examples

                                                  24   provided by the FDA Final Rule. Min Shook Shin v. Umeken, __Fed. App’x __, 2019 WL

                                                  25   2338467, at *2-3 (9th Cir. June 3, 2019).

                                                  26          Similarly, in Gallagher v. Bayer AG, 14-cv-04601-WHO, 2015 WL 1056480 (N.D. Cal.

                                                  27   Mar. 10, 2015) (“Bayer I”) and Gallagher v. Bayer AG, 14-cv-04601-WHO, 2015 WL 4932292

                                                  28   (N.D. Cal. Aug. 18, 2015) (“Bayer II”), a case cited in the Opposition, Judge Orrick determined
                                                                                                3
                                                                   DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                            Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 8 of 19



                                                   1   whether certain challenged claims were structure/function claims as a matter of law. See Bayer I,

                                                   2   2015 WL 1056480, at *21 (holding, as a matter of law, that “plaintiffs' challenge to ‘supports

                                                   3   heart health,’ and Bayer's use of ‘supports immunity’ [are] structure/function claim[s] [because]

                                                   4   the FDA has approved [such statements] as examples of structure/function claims”). Judge

                                                   5   Orrick granted leave to amend, and on a renewed motion to dismiss, confirmed once again – on a

                                                   6   pleading challenge – that claims such as “supports heart health” and “supports immunity” “may

                                                   7   be treated only as structure/function claims.” Bayer II, 2015 WL 4932292, at 11.3 Other courts

                                                   8   are also in accord. See e.g., Kroessler v. CVS Health Co., 2019 WL 2164054, at *5 (S.D. Cal.

                                                   9   May 16, 2019) (holding, as a matter of law, that challenged representations are “proper

                                                  10   structure/function claims according to the federal requirements” and dismissing complaint);

                                                  11   Trujillo v. Walgreens Co., 2013 U.S. Dist. LEXIS 112404 (N.D. Ill. Aug 9, 2013) (holding, as a

                                                  12   matter of law, that challenged claims were structure/function claims and dismissing complaint).
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13             The cases upon which Plaintiffs rely are inapposite. For instance, Plaintiffs cite to Franz
VENABLE LLP

                         415-653-3750




                                                  14   v. Beiersdorf, Inc., 2019 U.S. Dist. LEXIS 85684, at *7-8 (S.D. Cal. May 20, 2019) and Hadley v.

                                                  15   Kellogg Sales Co., 243 F. Supp. 3d 1074, 1097 (N.D. Cal. 2017), but neither of these cases has

                                                  16   anything to do with dietary supplements, for which the FDA has promulgated specific regulations

                                                  17   and guidance distinguishing structure/function and disease claims.4 Indeed, the lack of such

                                                  18   regulation was dispositive in Franz. The court in that case held that it was “bound by the

                                                  19   language of the FDCA [and] likewise bound by the FDA’s promulgated regulations.” Franz, 2019

                                                  20   U.S. Dist. LEXIS 85684, at *7. But because “the parties have not identified a provision of the

                                                  21   FDCA or any applicable agency regulation [internal cite omitted] that would exclude a product

                                                  22   that ‘affects the structure or function of the body’ from the definition of a ‘drug[,]’” the claims

                                                  23   “clear the relatively low bar of plausibility.”5 Id. And the allegations in Hadley pertained to

                                                  24   3
                                                         As discussed below, in Bayer I and Bayer II, Judge Orrick allowed certain claims to proceed past the
                                                  25   motion to dismiss stage, but dismissed claims based on the same preempted theories of liability present
                                                       here: "Plaintiffs' argument that Bayer's 'supports heart health' statement is instead, as interpreted by a
                                                  26   reasonable consumer, an impermissible disease claim, is preempted.” Id.
                                                       4
                                                           Franz pertained to a skin care moisturizer, and Hadley pertained to a cereal product.
                                                  27   5
                                                        Unlike dietary supplements, if a cosmetic product makes a structure/function claim, it is considered a
                                                  28   drug for certain purposes. 21 U.S.C. § 321(g)(1).
                                                                                                   4
                                                                      DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                         Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 9 of 19



                                                   1   whether the cereal product at issue impermissibly linked dietary fiber and cardiovascular disease

                                                   2   in violation of a specific regulation prohibiting such a link in food products. Hadley, 243 F.

                                                   3   Supp. 3d at 1096 (analyzing 21 C.F.R. § 101.14, which prohibits labeling that links fiber and

                                                   4   cardiovascular disease).

                                                   5           But unlike the cosmetic product at issue in Franz and the cereal products in Hadley, the

                                                   6   FDA has issued specific regulations regarding what structure/function claims are permissible on

                                                   7   dietary supplements. Accordingly, the Court can determine as a matter of law whether Premier’s

                                                   8   challenged statements conform to FDA regulations as permissible structure/function claims. See

                                                   9   Min Shook Shin v. Umeken, __Fed. App’x __, 2019 WL 2338467, at *2-3; Kroessler, 2019 WL

                                                  10   2164054, at *5.

                                                  11                   2.      Plaintiffs Misapply the “Intended Use” Standard
                                                  12           The labeling and advertising challenged by Plaintiffs are classic structure/function claims.
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   (Mot. at 8-10.) The FDA so clearly intended the challenged claims to be structure/function
VENABLE LLP

                         415-653-3750




                                                  14   claims, that it used “support cartilage and joint function” and “maintenance or support of joints”

                                                  15   as examples of permissible structure/function claims when issuing the FDA Final Rule. See FDA

                                                  16   Final Rule, 65 Fed Reg. at 1016-17, 1030. Every representation at issue here is virtually identical

                                                  17   to those explicitly defined as structure function claims in the FDA Final Rule and applicable case

                                                  18   law. (Mot. 9-10.)

                                                  19           The Opposition, however, suggests the Court should disregard the specific regulatory

                                                  20   regime governing dietary supplement structure/function claims, ignore the cases that actually

                                                  21   pertain to structure/function claims for dietary supplements, and instead rely on inapplicable law

                                                  22   and inapposite regulations. (Opp. at 8-10.) For example, the Opposition repeatedly cites to 21

                                                  23   C.F.R. § 201.128 for the proposition that “if a manufacturer knows, or has knowledge of facts that

                                                  24   . . . [it] is []be[ing] . . . used for conditions, purposes, or uses other than the ones for which he

                                                  25   offers it, he is required to provide adequate labeling.” (Opp. at 9 (brackets in original).) But that

                                                  26   regulation applies to labeling for unapproved new uses of approved prescription and over the

                                                  27   counter drugs. See 21 C.F.R. § 201.128. It specifically states that it applies to limited code

                                                  28   sections related to new uses of prescription drugs and medical devices (and, hence, obviously
                                                                                                5
                                                                   DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 10 of 19



                                                   1   does not apply to the dietary supplements at issue here). Moreover, Plaintiffs’ application of the

                                                   2   regulation does not make any sense. Dietary supplements are not drugs. The regulatory regime

                                                   3   applicable to drugs could only apply (if ever) where a dietary supplement makes impermissible

                                                   4   disease claims. The Opposition, however, asks the Court to put the cart before the horse, and

                                                   5   apply regulatory definitions that interpret code sections for drugs to rule on the preliminary

                                                   6   inquiry of whether a product is a drug in the first place. The argument is as circular as it is

                                                   7   misguided.

                                                   8          In addition, as shown in the Motion and not actually rebutted in the Opposition, the FDA

                                                   9   Final Rule rejects Plaintiffs’ attempt to transmute a permissible structure/function claim into a

                                                  10   disease claim based on nothing more than a consumer’s subjective belief or actual use. The FDA

                                                  11   Final Rule contemplated that some consumers may misunderstand a claim, but that should not

                                                  12   transform a permissible structure/function claim into a disease claim: “the criteria will not satisfy
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   everyone. For example, some of the claims considered to be structure/function claims may imply
VENABLE LLP

                         415-653-3750




                                                  14   specific disease prevention to some consumers.” See FDA Final Rule, 65 Fed Reg. at 1011; see

                                                  15   also id. at 1006 (“[t]he fact that some consumers used a dietary supplement for medicinal

                                                  16   purposes would not by itself be sufficient to establish intended use as a drug.”). The FDA also

                                                  17   clarified that consumer recognition or consumer surveys are “not required” and would be

                                                  18   “impractical and inefficient” in the determination of whether a claim is a structure/function claim

                                                  19   or a disease claim. See 65 Fed. Reg. at 1007-08. The proposed rule sought to include such

                                                  20   subjective indicia but the final rule eliminated “reference to recognition of signs and symptoms

                                                  21   by consumers or health professionals because many comments objected that this standard would

                                                  22   appear to require consumer testing. FDA has replaced the recognition standard with an objective

                                                  23   standard.” Id.

                                                  24          Courts also agree that the inquiry into whether a dietary supplement makes a disease claim

                                                  25   is focused on the actual labeling and advertising to which consumers were exposed. Bayer I and

                                                  26   Bayer II, discussed supra and cited in the Opposition, confirm that a consumer’s actual use of the

                                                  27   product does not inform whether statements constitute implied disease claims. Bayer I held, as a

                                                  28   matter of law, that the terms “supports heart health” and “supports immunity” were
                                                                                                 6
                                                                    DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 11 of 19



                                                   1   structure/function statements “as defined by the FDCA.” Bayer I, 2015 WL 1056480, at *6. The

                                                   2   court acknowledged that a permissible structure/function claim could nonetheless impermissibly

                                                   3   imply the treatment or prevention of a disease.6 Id at *7. The court expressly noted, however,

                                                   4   that the allegations in the complaint “pointed to no specific language on the packaging, websites,

                                                   5   or advertisements of the Supplements that would take the ‘supports heart health’ language and

                                                   6   move it towards a disease claim.” Id. at *7 (emphasis added). In an amended complaint, the

                                                   7   Bayer plaintiffs attempted to re-plead an implied disease claim by (1) citing to additional legal

                                                   8   contexts in which implied disease claims might be found; and (2) submitting a consumer survey.7

                                                   9   Bayer II, 2015 WL 4932292, at *3. Id. Judge Orrick correctly held that neither could form the

                                                  10   basis of an implied disease claim because the new allegations “pointed to no specific language on

                                                  11   the packaging, websites, or advertisements that illustrates how ‘supports heart health’ or ‘supports

                                                  12   immunity’ have been linked to the treatment or prevention of cardiovascular disease.” Id.
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   Accordingly, the “[c]laims may be treated only as structure/function claims.” Id. at *4.
VENABLE LLP

                         415-653-3750




                                                  14           Just as in Bayer II, Plaintiffs here attempt to rely on internal marketing documents,

                                                  15   including surveys, to support their claims. (Opp. at 14-16.) Plaintiffs’ approach is exactly what

                                                  16   was determined in Bayer II to be improper, and it is here as well. For instance, Plaintiffs submit

                                                  17   over 200 pages of extraneous evidence to allege that Premier “intended Joint Juice be used by

                                                  18   arthritis and joint pain sufferers.” (Opp. at 10-11; see also Declaration of Timothy Blood (“Blood

                                                  19   Decl.”) Exs. 1-19.) As an initial matter, the extraneous evidence, none of which is included or

                                                  20   referenced in the Complaints, should not be considered on a motion for judgment on the

                                                  21

                                                  22

                                                  23

                                                  24   6
                                                         Plaintiffs incorrectly state that Premier “would have the Court conclude that manufacturer statements
                                                       regarding supplements are by definition structure/function claims, and not disease claims.” (Opp. at 4.)
                                                  25   Premier has never made such an argument. As stated in the Motion, Premier acknowledges that “[i]mplied
                                                       disease claims do not mention the name of a specific disease, but refer to identifiable characteristics of a
                                                  26   disease from which the disease itself may be inferred.” (Mot. at 10.)
                                                       7
                                                  27     The Bayer plaintiffs relied on consumer surveys that “concluded that many of Bayer’s consumers . . .
                                                       interpret ‘supports heart health’ as a disease prevention claim [and] shows many of Bayer’s consumers
                                                  28   will interpret ‘supports immunity’ as a disease prevention claim.” Bayer II, 2015 WL 4932292, at *3.
                                                                                                 7
                                                                    DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                           Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 12 of 19



                                                   1   pleadings.8 More fundamentally, however, the evidence presented does not show that Joint Juice

                                                   2   is intended to prevent, cure, mitigate, or treat a disease. As the FDA Final Rule and the case law

                                                   3   on dietary supplements confirm, the relevant inquiry is what consumers actually saw on the

                                                   4   labeling and advertising in making their purchase decisions. See Bayer II, 2015 WL 4932292, at

                                                   5   *4. None of Plaintiffs’ extraneous evidence speaks to that issue.

                                                   6           Indeed, the FTC Advertising Guide that Plaintiffs cite specifically references “product

                                                   7   labeling, including packaging, inserts, and other promotional material distributed at the point of

                                                   8   sale . . .[and] advertising, including print and broadcast ads, infomercials, catalogs, and similar

                                                   9   direct marketing materials.” (Pltfs. RJN, Ex. B (emphases in original).)9 Again, what matters is

                                                  10   what consumers see, not what a particular defendant may have intended internally.

                                                  11           The Small Entity Compliance Guide on Structure/Function Claims cited by Plaintiffs

                                                  12   actually undermines their claim, because it focuses (correctly) on the consumer facing labels.
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   (Pltfs. RJN, Ex A.) (“[Q.] How do I determine if a Claim is a Structure/Function Claims or
VENABLE LLP

                         415-653-3750




                                                  14   Disease Claims? [A.] . . . You should look at the objective evidence in your labeling to assess

                                                  15   whether a claim explicitly or implicitly is a disease claim . . . It is important that you keep in mind

                                                  16   two things. First, the context of the statement, decided from information on the label and in other

                                                  17   labeling, will determine if the statement is considered to be a disease claim.”) (emphasis added).

                                                  18           The cases cited in the Opposition do not suggest otherwise. (Opp at 8-9.) In United States

                                                  19   v. Storage Spaces Designated Nos “8” and “49,” a 1985 case about the illegal sale and transfer

                                                  20   of cocaine, the court concluded the product was a drug, based on “2000 leaflets entitled ‘Cocaine’

                                                  21   . . .[that] contained directions for mailing an order” and “catalogs and advertisements . . . which

                                                  22

                                                  23   8
                                                        Knoles v. Teva Pharmaceuticals USA, Inc., 17-cv-06580-BLF, 2019 WL 295258, at * 1 (N.D. Cal. Jan.
                                                       23, 2019) (explaining that “a district court generally may not consider materials outside the pleadings in
                                                  24   deciding a motion under either Rule 12(b)(6) or Rule 12(c),” and declining to consider a declaration that is
                                                       neither attached nor referenced by the complaint in ruling on the motion for judgment on the pleadings);
                                                  25   Capital Partners Int’l Ventures, Inc. v. Danzas Corp., 309 F. Supp. 2d 1138, 1143 (N.D. Cal. 2004) (“This
                                                       Court may look only to the pleadings when granting a motion to dismiss [sic] under Rule 12(c).”)
                                                  26   9
                                                        Plaintiffs rely on the FTC guidance to cite the example of a hypothetical product “Arthicure,” which
                                                  27   depicts a woman using a walker on the product label. In contrast, the challenged claims for Joint Juice do
                                                       not contain a disease coupled with the word “cure” in its product name or picture debilitated or diseased
                                                  28   humans on the label. This FTC hypothetical has nothing to do with the claims at issue here.
                                                                                                 8
                                                                    DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 13 of 19



                                                   1   suggest to persons interested in using cocaine or cocaine substitutes that the items are similar to

                                                   2   or related to cocaine.” 777 F.2d 1363 (9th Cir. 1985). In United States v. Kasz Enters., an out of

                                                   3   circuit district court case regarding a hair growth shampoo, the court determined the product was

                                                   4   a drug because the defendant was “selling [the product] in conjunction with advertising and

                                                   5   promotional literature that made hair growth and hair loss prevention claims for the products . .

                                                   6   .[and] incorporate[ed] opinions and testimonials supposedly obtained from third party users.”)

                                                   7   855 F.Supp. 534 (D.R.I. 1994).10 None of these cases pertain to dietary supplements and more

                                                   8   fundamentally, none of these cases stand for the proposition that knowledge of consumers’ actual

                                                   9   use can convert a permissible structure/function claim into an implied disease claim.

                                                  10           In contrast to Plaintiffs’ inapposite cases dealing with products that are not dietary

                                                  11   supplements, the relevant inquiry under FDA regulations and FDA and FTC guidance on dietary

                                                  12   supplements focuses on the challenged labeling and advertising. Like the consumer survey
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   rejected in Bayer II, the Premier documents cited in the Opposition (Opp. at 14-16) are irrelevant
VENABLE LLP

                         415-653-3750




                                                  14   to whether Joint Juice makes implied disease claims. Bayer II 2015 WL 4932292, at *6; accord

                                                  15   Hughes v. Ester C. Co., 99 F. Supp. 3d 278, 285 (E.D.N.Y. March 27, 2015) (permissible claims

                                                  16   were nudged beyond structure/function claim based on “language on the packaging, website, or in

                                                  17   advertisements”) (citing Bayer II) (internal quotes omitted).

                                                  18           Tellingly, the Opposition fails to address the chart on pages 9-10 of Premier’s Motion that

                                                  19   ties each challenged Joint Juice representation specifically to FDA regulations that permit its use

                                                  20   as a structure/function claim. The Opposition also fails to meaningfully rebut Premier’s cases

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25   10
                                                          Plaintiffs other cited cases similarly do not support the proposition that customers’ actual use can prove
                                                  26   an implied disease claim. See e.g., Allergan, Inc. v. Athena Costmetics, Inc., 2012 U.S. Dist. LEXIS
                                                       200296, at *12 (C.D. Cal. Dec 20, 2012) (cosmetic product affected structure/function of body and thus
                                                  27   was a drug because “an abundance of advertising and promotional materials for LiLash have made claims
                                                       about making one’s eyelashes longer”); U.S. v. Undetermined Quantities of Bottles, 22 F.3d 235, 239 (10th
                                                  28   Cir. 1994) (pet deodorant was drug because it was advertised to stop odors).
                                                                                                 9
                                                                    DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 14 of 19



                                                   1   that confirm that virtually identical claims are structure/function claims.11 See Kroessler, 2019

                                                   2   WL 2164054.

                                                   3           In the end, the only “specific language on the packaging, websites, or advertisements” that

                                                   4   Plaintiffs allege conveys an implied disease claim is: (1) that Joint Juice was developed by an

                                                   5   orthopedic surgeon; and (2) that a portion of Joint Juice’s proceeds supports the Arthritis

                                                   6   Foundation. (Related Actions Compls ¶¶ 30, 35; Bland Compl. ¶¶ 21, 25.) But Plaintiffs do not

                                                   7   explain (let alone cite any authority) why Joint Juice’s development by an orthopedic surgeon

                                                   8   would imply that consuming the product would treat, cure, prevent, or mitigate a disease. Nor

                                                   9   does the Opposition cite any authority holding that an endorsement logo would somehow convey

                                                  10   the message that a product treats or cures a disease. If Plaintiffs’ theory was proper, then it would

                                                  11   mean that every product label that includes a pink ribbon implies it treats breast cancer, or every

                                                  12   product that includes a red ribbon implies it cures AIDS. Clearly, Plaintiffs’ theory lacks merit,
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   which is why Plaintiffs have not cited a single case in support of it.
VENABLE LLP

                         415-653-3750




                                                  14           Although it is improper on this Motion, if the Court is going to consider any of Plaintiffs’

                                                  15   extraneous evidence, it should also review the discovery responses, by which Plaintiffs expressly

                                                  16   deny alleging that Premier makes disease claims in these cases. See Garganta Decl. Exs 1-9.

                                                  17   Premier propounded interrogatories to Plaintiffs asking if they “contend that any Joint Juice

                                                  18   Products were advertised for their ability to treat or prevent a Disease?” Id. Plaintiffs refused to

                                                  19   answer, on the ground that the interrogatories were irrelevant because they “do[] not allege

                                                  20   violations of federal regulatory provisions, including regulations prohibiting the making of

                                                  21   ‘disease claims[.]’” Id. Not only do Plaintiffs’ discovery responses contradict their arguments in

                                                  22

                                                  23
                                                       11
                                                  24      Plaintiffs also cite to FDA warning letters that state that “improves joint mobility” or “joint mobility”
                                                       imply disease claims. (Opp. at 13.) But Joint Juice does not purport to “improve” anything and no alleged
                                                  25   Joint Juice statement includes the words “joint mobility” in isolation. Joint Juice advertises that it can help
                                                       “maintain joint function and mobility.” (Related Action Compls ¶ 37 (emphasis added).) The FDA Final
                                                  26   Rule confirms that such statements are permissible structure/function claims. 65 Fed Reg at 1016-17
                                                       (“maintaining normal function” is permissible structure/function statement); see also Kroessler, 2019 WL
                                                  27   2164054, at *14 (“FDA has issued warning letters to advertisers of glucosamine supplements who
                                                       advertise their products will do things like ‘improve joint mobility.’ [internal cite] However, the
                                                  28   Representations do not purport to ‘reduce’ or ‘improve’ anything, nor do they mention ‘joint pain.’”).
                                                                                                10
                                                                    DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 15 of 19



                                                   1   the Opposition, they also evidence the same semantic gamesmanship rejected by Dachauer.12

                                                   2   Dachauer, 913 F.3d at 848 (“Plaintiff argues that it does not matter whether he categorizes

                                                   3   Defendants’ claims as structure/function claims or as disease claims, because he addressed the

                                                   4   falsity of the labels’ text. To the contrary, it matters very much. Plaintiff’s argument would vitiate

                                                   5   the FDCA’s distinction between disease claims and structure/function claims”).

                                                   6            The applicable case law, FDA regulations (which reference, almost verbatim, the

                                                   7   statements challenged here), and relevant FDA and FTC guidance, all confirm that Joint Juice’s

                                                   8   claims are permissible structure/function claims.13

                                                   9                    Plaintiffs’ Claims Are Preempted

                                                  10            The Opposition misrepresents Premier’s argument and misapplies Dachauer. Premier has

                                                  11   never suggested that a “structure/function claim cannot be challenged as misleading or false under

                                                  12   state consumer protection laws.” (See Opp. at 19.) However, what Premier does argue, and
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   Dachauer confirms, is that Premier’s structure/function claims for Joint Juice cannot be
VENABLE LLP

                         415-653-3750




                                                  14   challenged on the ground that Joint Juice does not treat or prevent disease (e.g., joint pain or

                                                  15   arthritis). Dachauer, 913 F.3d at 848.

                                                  16            The Opposition does not dispute that the entire premise of Plaintiffs’ case is that Joint

                                                  17   Juice does not relieve joint pain or characteristic symptoms of arthritis. Nor could it. As shown

                                                  18   in Premier’s Motion, Plaintiffs allege that the “joint health benefits” that were not obtained from

                                                  19   Joint Juice include relief from “joint pain” (a characteristic symptom of arthritis). (Mot. at 13

                                                  20   (citing Related Action Compls. ¶ 4; Bland Compl. ¶ 17-18)) Moreover, more than twenty-five

                                                  21
                                                       12
                                                            And the procedural gamesmanship exhibited by Plaintiffs’ lawyers in Mullins.
                                                  22   13
                                                          To the extent this Court, in Mullins, may have ruled on any of the issues presented here, that decision
                                                  23   did not have the benefit of Dachauer and its progeny’s reading of FDA regulations regarding
                                                       structure/function claims. The issues are ripe now because Dachauer clarified that a mismatch between
                                                  24   claims and proof requires dismissal, a concept cases decided prior to Dachauer misunderstood. For
                                                       example, the Opposition cites several pre-Dachauer cases regarding scientific studies. (Opp. at 18, FN
                                                  25   10.) Rather than support Plaintiffs, these cases show why many pre-Dachauer decisions are inconsistent
                                                       with and thus abrogated by the Ninth Circuit’s holding. Compare, e.g., Vasic v. Paten Health, LLC, 2014
                                                  26   U.S. Dist. LEXIS 33181, at *20 (S.D. Cal. March 10, 2014) (“the FAC does not require the Court to
                                                       differentiate between [structure/function claims or disease claims]”) and Hazlin v. Botanical Labs, Inc.,
                                                  27   2012 U.S. Dist. LEXIS 143663, at *11-12 (S.D. Cal. Aug 8, 2013) (claims not preempted because court
                                                       “disagrees with that characterization [between structure/function and disease claims]); with Dachauer, 913
                                                  28   F.3d at 848 (the distinction between structure/function and disease claims “matters very much”).
                                                                                                 11
                                                                     DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 16 of 19



                                                   1   paragraphs of the Complaints are devoted to listing the “evidence” Plaintiffs contend shows that

                                                   2   glucosamine (and/or chondroitin) are not effective for the treatment or prevention of arthritis and

                                                   3   joint pain. (Mot. at 14 (citing Related Action Compls. ¶¶ 39-64; Bland Compl. ¶¶ 29-60)) This is

                                                   4   precisely the mismatch of claim and proof that Dachauer holds is preempted. Dachauer, 913

                                                   5   F.3d at 848 (requirement that structure/function claims “made on a supplement’s label require

                                                   6   proof that the supplement treats or prevents [disease]” is preempted”); Bayer II, 2015 WL

                                                   7   4932292, at *4 (“I agree with Bayer that structure/function claims cannot be proven false by

                                                   8   pointing only to evidence of a product’s ability to treat or prevent disease . . .”); Kroessler, 2019

                                                   9   WL 2164054, at *9 (allegations that general joint health statements are false and misleading

                                                  10   because they don’t treat and provide relief from symptoms of osteoarthritis, including joint pain

                                                  11   and stiffness are preempted); see also Korolshteyn v. Costco Wholesale Corp., 2019 WL

                                                  12   2617043, at *1 (S.D. Cal. June 25, 2019). Plaintiffs do not meaningfully argue otherwise.14
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13           Instead, Plaintiffs assert that even if Premier’s claims are structure/function claims, they
VENABLE LLP




                                                       “have alleged there is evidence that [Joint Juice] is not effective.”15 (Opp. at 18.) Plaintiffs cite
                         415-653-3750




                                                  14

                                                  15   to three studies referenced in the Complaints, which they contend show Joint Juice’s

                                                  16   structure/function claims are false.16 (Id.) The first study referred to as the “JOG” study by

                                                  17   Plaintiffs (Mot. 18), is actually titled “Effect of Oral Glucosamine on Joint Structure in

                                                  18   Individuals with Chronic Knee Pain.” (Defendant’s Request for Judicial Notice (“RJN”), Ex. A

                                                  19   (emphasis added).) As shown by the title, the study analyzed the effect of oral glucosamine on

                                                  20
                                                       14
                                                  21     Plaintiffs wrongly assert that Premier’s post-Dachauer district court cases “were incorrectly decided.”
                                                       (Opp. at 21.) Those cases correctly apply the holding from Dachauer that the Opposition fails to address:
                                                  22   “Manufacturers need not also have evidence that those structural or functional effects reduce the risk of
                                                       developing a certain disease.” Dachauer, 913 F.3d at 848; see also Korolshteyn. 2019 WL 2617043, at
                                                  23   *1; Kroessler, 2019 WL 2164054, at *4.
                                                       15
                                                          Plaintiffs also state they need not “provide evidence in support of their claims” (Opp. at 18, FN 10.)
                                                  24   That is incorrect. Plaintiffs must plead allegations to plausibly support the conclusion that the
                                                       structure/function claims are false and misleading and cannot rely on “evidence that those structural or
                                                  25   function effects reduce the risk of developing a certain disease.” Dachauer, 913 F.3d at 848; see also
                                                       Korolshteyn 2019 WL 2617043, at *10 (conflicting scientific evidence may create a genuine dispute of
                                                  26   material fact for the fact-finder but “does not foreclose a finding that Plaintiff's claims are preempted
                                                       under the NLEA and the Court must first address the issue of preemption.”) (emphasis added).
                                                  27   16
                                                         As the Opposition points out, one of the cited studies is alleged in all Related Actions Complaints but
                                                  28   two of the cited studies appear only in the Bland Complaint. (See Opp. at 18.)
                                                                                                12
                                                                    DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 17 of 19



                                                   1   subjects who “had symptoms of mild to moderate chronic, frequent knee pain typical of OA.” (Id.

                                                   2   (emphasis added).) The second study referenced in the Opposition, the Runhaar et al. study (Mot.

                                                   3   18), is titled “Prevention of Knee Osteoarthritis in Overweight Females: The First Preventative

                                                   4   Randomized Controlled Trial in Osteoarthritis.” (RJN, Ex. B (emphasis added).) The study

                                                   5   stated that “[t]he objective of the present study was to evaluate the effect of a tailored diet-and-

                                                   6   exercise program, aimed to reduce weight, and of oral crystalline glucosamine sulfate on

                                                   7   incidence of knee osteoarthritis in a high-risk group of overweight women between 50 and 60

                                                   8   years of age, free of clinical knee osteoarthritis at baseline” (Id. (emphasis added).) The third

                                                   9   study, by de Vos et al. (Mot. 18), is titled “Long-term effects of a lifestyle intervention and oral

                                                  10   glucosamine sulphate in primary care on incident knee OA in overweight women.” (RJN, Ex. C

                                                  11   (emphasis added).) Like the Runhaar study, the de Vos study examined the impact of oral

                                                  12   glucosamine in prevention of OA. (Id. (“The objective of the present study was to evaluate the
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13   long-term effectiveness of a tailor-made weight-loss intervention, using diet and exercise, and of
VENABLE LLP

                         415-653-3750




                                                  14   oral glucosamine on the incidence of knee OA in a high-risk population of overweight, middle-

                                                  15   aged women without knee OA at baseline”).)

                                                  16          Instead of supporting Plaintiffs’ claims, these three studies show why they are preempted.

                                                  17   They, like all the studies cited in the Complaints, would at most, show that Joint Juice is not

                                                  18   effective at treating or preventing joint pain or osteoarthritis. But that is disease-level proof, and

                                                  19   attempting to challenge structure/function claims based on such disease-level proof is precisely

                                                  20   what Dachauer and its progeny hold is preempted. 17

                                                  21          Plaintiffs’ challenge to Premier’s claims for Joint Juice is accordingly preempted, and

                                                  22

                                                  23

                                                  24
                                                       17
                                                  25      Challenges to structure/function claims have survived where plaintiffs alleged studies that
                                                       showed products had a negative or adverse impact on health. See Dachauer, 913 F.3d at 849 (not
                                                  26   preempted are Plaintiff’s claims that “Defendants’ structure/function claim about immune health
                                                       is misleading because their supplements increase the risk of all-cause mortality”) (emphasis in
                                                  27   original); Bayer II, 2015 WL 4932292, at *4 (complaint cites studies “that include a section that
                                                       discusses health risk from excessive intake of such vitamins) (emphasis added). Plaintiffs make
                                                  28   no such allegation in the cases at bar.
                                                                                               13
                                                                   DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 18 of 19



                                                   1   their Complaints should be dismissed. 18

                                                   2   III.   CONCLUSION

                                                   3          The Court should enter judgment on the pleadings against Plaintiffs and dismiss the

                                                   4   Complaints in the above-captioned related actions without leave to amend.

                                                   5
                                                                                                     VENABLE LLP
                                                   6    Dated: July 8, 2019
                                                   7                                                 By:        /s/ Angel A. Garganta
                                                   8
                                                                                                     Angel A. Garganta (163957)
                                                   9                                                 Jessica L. Grant (178138)
                                                                                                     Amit Rana (291912)
                                                  10                                                 Yuhan Chi (324072)
                                                                                                     101 California Street, Suite 3800
                                                  11                                                 San Francisco, CA 94111
                                                                                                     Tel: (415) 653-3750
                                                  12
              101 CALIFORNIA STREET, SUITE 3800
                   SAN FRANCISCO, CA 94111




                                                  13
                                                                                                     Attorneys for Defendant
VENABLE LLP

                         415-653-3750




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26   18
                                                          Plaintiffs’ claims for breach of express warranty, breach of implied warranty or
                                                  27   merchantability, violation of the Magnusson-Moss Act, and unjust enrichment are premised on
                                                       the same defective theory and must fail for the same reasons discussed herein and in Premier’s
                                                  28   Motion. (Mot. at 16, FN 14.)
                                                                                              14
                                                                  DEFENDANT’S REPLY ISO MOTION FOR JUDGMENT ON THE PLEADINGS
                                                        Case 3:16-cv-06980-RS Document 55 Filed 08/08/19 Page 19 of 19



                                                   1                                   CERTIFICATE OF SERVICE

                                                   2          I hereby certify that on August 8, 2019, I electronically filed the foregoing with the Clerk

                                                   3   of the Court using the CM/ECF system which will send notification of such filing to the e-mail

                                                   4   addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have mailed the

                                                   5   foregoing document or paper via the United States Postal Service to the non-CM/ECF participants

                                                   6   indicated on the Electronic Mail Notice List.

                                                   7          I certify under penalty of perjury under the laws of the United States of America that the

                                                   8   foregoing is true and correct. Executed on August 8, 2019.

                                                   9                                                                 /s/ Angel A. Garganta
                                                  10                                                                ANGEL A. GARGANTA

                                                  11                                                   VENABLE LLP
                                                                                                       101 California Street, Suite 3800
                                                  12                                                   San Francisco, CA 94111
                                                                                                       Tel: (415) 653-3750
              101 CALIFORNIA STREET, SUITE 3800




                                                                                                       Fax: (415)653-3755
                   SAN FRANCISCO, CA 94111




                                                  13
                                                                                                       agarganta@venable.com
VENABLE LLP

                         415-653-3750




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                                                  CERTIFICATE OF SERVICE
